Citation Nr: 1722063	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-03 597	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  

3.  Entitlement to service connection for hemorrhoids with colitis.  


REPRESENTATION

Appellant represented by:	Randy Jones, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 2004 to May 2004 and from August 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi, which, in pertinent part, denied service connection for PTSD and hemorrhoids with colitis.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

The Veteran testified before the undersigned at a Board videoconference hearing in January 2017.  A transcript of the hearing has been reviewed and associated with the claims file.  

As discussed herein, the Veteran withdrew his claim of service connection for PTSD in a statement received in March 2013 and noted that he wanted to open a claim for anxiety disorder and that he should be compensated for his emotional distress.  When the Veteran filed for service connection in June 2009, he requested service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  
A psychiatric claim "must [] be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See id. at 5 (emphasis added).  During the development of the claim (originally styled only as for PTSD) and specifically during the November 2009 VA examination, the Veteran was diagnosed with anxiety disorder.  The Board notes that in a February 2014rating decision, the RO denied service connection for an anxiety disorder.  However, the Board finds that the claim for service connection for an acquired psychiatric disorder has been on appeal since 2009 and the withdraw in 2013 was only related to PTSD.  Therefore, the Board construes the Veteran's original claim of service connection for PTSD as encompassing entitlement to service connection for any psychiatric disability, to include anxiety.  Thus, pursuant to Clemons, the issue on the title page has been added/modified accordingly.

The issues of entitlement to service connection for hemorrhoids with colitis and an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a signed statement received in March 2013, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In a signed statement received in March 2013, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for PTSD.  The withdrawal was confirmed by the Board prior to the promulgation of a decision on the appeal.  As such, there remains no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeal of entitlement to service connection for PTSD.


ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.  


REMAND

Hemorrhoids with Colitis

The Veteran filed a claim for service connection for hemorrhoids with colitis and states that he has been receiving treatment at the VA facility in Columbus, Mississippi.  See 06/25/2009, VBMS, VA 21-526 Veterans Application for Compensation or Pension; 12/11/2012, VBMS, VA 9 Appeal to Board of Appeals.  

After a review of the file, the Board notes that the Veteran's treatment records from the Columbus, MS, VA facility have not been associated with the claims file.  Accordingly, on remand, the RO must obtain the Veteran's treatment records from June 2009 to the present.  

The Veteran has been assessed with colitis and testified that he passed blood in Iraq and has had three to four surgeries for hemorrhoids since then.  See 07/20/2009, VBMS, CAPRI, pp. 4-6; 07/20/2009, VBMS, Medical Treatment Record-Non-Government Facility, p. 9.  His service treatment records reveal that he had complaints of diarrhea and was assessed with acute abdominal pain in 2005.  See 07/12/2016, VBMS, STR-Medical, p. 7; 07/12/2016, VBMS, STR-Medical, p. 57. 

The Board observes that the Veteran has not been provided a VA examination.  Given that the current evidence suggests that the Veteran has a current disability which may have had its onset in military service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his digestive system disability, including colitis and hemorrhoids.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Anxiety

The Veteran was afforded a VA psychiatric examination in November 2009.  He noted that he had experienced anxiety since 2006 when he returned from Iraq.  The examiner assessed the Veteran with anxiety disorder not otherwise specified (NOS) but did not provide an etiology opinion with regard to whether his anxiety was related to his military service.  Furthermore, the Veteran's service treatment records revealed that after he was deployed in Iraq he reported feeling constantly on guard, watchful, or easily startled.  See 07/12/2016, VBMS, STR-Medical, p. 67; see also DD Form 214 (noting that the Veteran served in a designated imminent danger pay area).  

Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disability, including anxiety.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's VA treatment records from June 2009 to the present.  All efforts to obtain records should be associated with the claims file.  

2.  After completion of #1, schedule the Veteran for a VA examination to determine the nature and etiology of any digestive system disability, including colitis and hemorrhoids.  The claims file, including this remand, must be provided to the examiner for review in connection with the examination.  Review of the claims file should be confirmed in the examination report.  

The examiner should provide the following opinion:  Is it at least as likely as not (probability of at least 50 percent) that a digestive system disability, including colitis and hemorrhoids, is etiologically related to or had its onset during the Veteran's period of active service.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

3.  After completion of #1, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability other than PTSD, including anxiety.  The claims file, including this remand, must be provided to the examiner for review in connection with the examination.  Review of the claims file should be confirmed in the examination report.  

The examiner should identify all psychiatric disorders found on examination, including anxiety, and provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service, including conceded combat service and service in Iraq.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


